Citation Nr: 1510916	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  12-24 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable rating for right cubital tunnel syndrome.

2.  Whether the reduction in rating for right cubital tunnel syndrome, from 10 percent to noncompensable and effective from December 10, 2011, was proper.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1975 and from February 1987 to February 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision by the RO which reduced the rating for right cubital tunnel syndrome from 10 percent to noncompensable effective December 10, 2011.  The Veteran offered testimony before the undersigned Veterans Law Judge at a January 2015 Board hearing.  

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for an increased evaluation includes a claim for a total disability evaluation based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran's testimony in January 2015 indicates that he believes his service-connected right cubital tunnel syndrome renders him unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified before the undersigned that he feels that the reduction from 10 percent to noncompensable for right cubital tunnel syndrome was improper and in fact he seeks an increased rating to at least 20 percent for the disability.  Historically, service connection for right cubital tunnel syndrome was granted in an April 2003 rating decision, with a 10 percent rating effective March 1, 2003.  The Veteran urged that the December 2011 VA contractor (QTC) examination which formed the medical basis for the reduction was inadequate inasmuch as it indicated there was no longer any right cubital tunnel syndrome present.  He pointed to treatment records from Tahlequah City Hospital and Drs. D. and S. showing subsequent surgery performed on June 6, 2012, for right cubital tunnel syndrome release to support his assertion that the December 2011 examination was inadequate.  Moreover, the Veteran testified that he does not even recall being examined by that examiner in December 2011.  

As to the December 2011 examination, the Board notes that this examination was undertaken because there was conflicting VA examination evidence regarding whether there was improvement in the right cubital syndrome disability.  The examiner in December 2011 noted an EMG study was not performed because the Veteran, 'reported having an EMG done February 2011 which failed to show any nerve entrapment.'  

The record reflects that the Veteran did indeed undergo multiple procedures on the right upper extremity on June 6, 2012, at Tahlequah City Hospital.  The procedures included as to the right wrist: release of traverse carpal ligament, synovectomy of flexor tendons and neurolysis of the median nerve; and as to the right elbow: release of cubital tunnel, subcutaneous ulnar nerve transposition and internal neurolysis of the ulnar nerve.  Follow-up notes reflect a generally good result but he did seek treatment again in October 2013 for right shoulder pain with AC impingement and subacromial bursitis.

The Veteran testified that the right cubital syndrome, also known as tennis elbow, still indeed effects the elbow.  He urges that his pain and symptoms are distinct from those of carpal tunnel syndrome, for which he is also service-connected.  He reported he is right-handed and the problem impacts his ability to continue in his job as a carpenter/brick layer.  He has been fired from jobs because he can no longer grip and hold tools, he frequently drops tools such as a hammer or a loaded nail gun.  

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e) (2014).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007)  In light of the credible statements that his disability picture has not decreased but actually has worsened, another examination must be afforded to accurately assess his current level of right cubital tunnel syndrome.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, updated treatment records from VA and Tahlequah City Hospital, Drs. D. and S., as well as any other current treating source for the right cubital tunnel syndrome should be obtained.  

The Veteran also testified before the undersigned that he felt he was unemployable due to his right cubital tunnel syndrome.  He stated that he is in receipt of Social Security Administration (SSA) disability benefits based at least in part on this disability and has not gone back to work since the surgery because his arm has not yet healed.  Where there is actual notice to VA that the appellant is receiving disability benefits from SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  The AOJ should thus request from SSA documents relevant to the Veteran's SSA disability claim.

The RO's August 2010 rating decision denied entitlement to TDIU.  The Veteran filed a notice of disagreement in February 2012 discussing unemployability.  This was not timely as to the August 2010 denial.  See 38 C.F.R. § 20.302(a).  Parenthetically, the Board observes that he failed to submit the VA form 21-8940 despite having been sent the form in August 2010.  

Nonetheless, a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran credibly has described his inability to perform work and work like tasks due to his right cubital syndrome in January 2015.  Hence, the Veteran's claim for an increased disability rating for service-connected right cubital syndrome includes consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.  

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  Service connection has been established multiple disabilities, and the combined rating is currently 90 percent effective from December 2011.  The Veteran meets the minimum percentage requirement for TDIU under 38 C.F.R. § 4.16(a).

VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

In this case, there is no opinion of record regarding the Veteran's ability to retain or maintain any gainful employment that takes into account solely his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Obtain updated VA treatment records from the VAMCs visited by the Veteran.  

3.  Obtain records associated with the Veteran's SSA disability claim.

4.  After the Veteran has signed the appropriate releases, those private records, including updated records from Tahlequah City Hospital and Drs. D. and S., and any other records dealing with right cubital tunnel syndrome not already associated with the claim should be obtained and associated with the claim.  

5.  Thereafter, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the extent of all impairment due to his service-connected right cubital tunnel syndrome and to determine whether an reduction was warranted for the period prior beginning December 10, 2011.  Any pertinent evidence in Virtual VA/VBMS must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

The AOJ should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should be directed to provide an opinion as to whether ther symptoms associated with the Veteran's service-connected right carpal tunnel syndrome can be considered a distinct disability separate an apart from the symptoms associated with the right cubital tunnel syndrome at issue from a functional disability perspective.  The examiner should also be directed to provide an opinion concerning the functional impact caused by the Veteran's service-connected right cubital tunnel syndrome and other service-connected disabilities on his ability to perform occupational tasks to include both sedentary and physical tasks.  

The examination should specifically address the impact on the ability to retain or maintain any gainful employment and take into account solely his service-connected disabilities. 

The supporting rationale for all opinions expressed must be provided.  

6.  Thereafter, the AOJ should readjudicate the claims of whether the reduction in rating for right cubital tunnel syndrome, from 10 percent to noncompensable and effective from December 10, 2011, was proper, entitlement to a compensable rating for right cubital tunnel syndrome, and TDIU.  If the rating reduction is continued, the AOJ must first comply will all applicable regulations.  If the benefit sought on appeal remains denied, the Veteran should he provided a SSOC.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




